Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
	Claim 19 is interpreted to be switch from operating in store and forward (SAF) mode to [and] operating in virtual cut through (VCT) mode  based on a determination ...
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Folsom et al. (US 2015/0249620 hereafter Folsom) in view of Mundra et al. (US 2012/0011351 hereafter Mundra). 

For claims 1, 12, 18,  Folsom discloses an egress apparatus (packet processor Figure 3)  comprising: a body buffer (350 PEB Figure 3) to store body segments associated with a packet ([0007] storing processed packet to output buffer); a header buffer to store header segments associated with the packet (processing packet headers [0029] Figure 5A-B and stored in PEB FIFO [0091]); and a header processor (e.g. PSE Figure 3) to process a header ([0058] e.g. packet descriptors) to determine whether to drop a packet associated with the header ([0007] PEB selectively drop packets) and based on a determination to drop the packet (scheduled and calculated by PSE 340 Figure 3 [0056]), the header processor is to provide an indication (packet policy e.g. send/stall based on flags [0056]) that the packet associated with the header is to be dropped (packet policy [0056]), wherein the indication of packet drop (based on packet shaping flags or credits [0056]) is to cause termination of fetching of at least one body segment ([0093] packet consisting of segments) associated with the packet to be dropped (e.g. credit calculations dropped by exclusion flag [0056]) or discard of at least one body segment associated with the packet to be dropped (e.g. 530 Figure 5B don’t send flag).
Folsom does not explicitly disclose a drop indication.
However, Mundra, in the same field of processing packets discloses an egress apparatus (Figure 1) comprising: a body buffer (e.g. IN buffer Figure 10) to store body segments associated with a packet; a header buffer to store header segments associated with the packet (Figure 3 storage for data structures [0035]) ; and a header processor to process a header to determine whether to drop a packet (Table 7 drop packet bit indicate drop at egress) associated with the header and based on a determination to drop the packet, the header processor is to provide an indication that the packet associated with the header is to be dropped (Table 25 Drop Packet Indicator), wherein the indication of packet drop is to cause discard of at least one body segment associated with the packet to be dropped (Table 25 asserted to indicate the packet should be dropped at the destination).
It would be obvious to one of ordinary skill in the art before the effective filing date to adopt the specifics taught by Mundra for processing packet headers [0022].
Particularly for claim 12, 18, Folsom teaches dual-rate packet processing [0153] which permits processing headers at a higher rate than body segments. 
Particularly for claim 18, Folsom teaches switch fabric (IOB 138 Figure 1), memory (e.g. 108 DRAM Figure 1) and egress sub-system (PKO 146 Figure 1) 

For claim 2, 20, Folsom discloses a fetch scheduler (PSE Figure 3) to stop fetching body segments associated with the packet to be dropped based on receipt of the indication ([0007] packet dropped based on indication from PSE).

For claim 3, 14, 21, Folsom discloses wherein the body buffer is to not admit any body segment associated with the packet to be dropped (scheduled packet [0056] e.g. stall on RED) based on receipt of the indication and to allow any entry in the body buffer to be used for another packet (another packet with SEND_ON_RED advances over stalled packet [0161]).

For claim 4, Folsom discloses comprising a fetch scheduler (PSE 340 Figure 3), wherein in response to the indication, the fetch scheduler (dual-rate packet shaper [0154] Figure 13A) to re-allocate fetch bandwidth originally allocated to the dropped packet to one or more non-dropped packets that are being fetched (dropping committed-rate packets over peak-rate packets [0154-0156]).

For claim 5, Folsom discloses applying fetch overspeed to attempt to fill-up the body buffer using requests for body segments of another packet ([0161] shaper drop, stall or send flag) and wherein the body segments of another packet (e.g. SEND_ON_RED packet advances packet [0161]) are available for egress in response to the indication.

For claim 6, 15,  Folsom discloses applying time division multiplexing (757 Figure 7C TXFIFO) to fetch body segments ([0091] packet segment transfer) associated with the header segments (Figure 5B), wherein based on the header processor (DS 530 Figure 5B) indicating a drop of any packet, the fetch scheduler is to terminate fetching of any body segments associated with the dropped packet (530 Figure 5B control metapacket containing DS don’t send causes packet to be dropped [0057]).

For claims 7 and 8, Folsom does not explicitly teach over-speed (cut-through mode).
For claim 7, 13,  Mundra teaches the fetch scheduler (200 Figure 2) is to apply over-speed ([0119] cut-through mode) and fetch multiple packet body segments (e.g. chunks [0119]) associated with the header in parallel (parallelism of 200 subsystem Figure 4, 5 [0090]).
For claim 8, Mundra teaches wherein the fetch scheduler (200 Figure 2) allocates over-speed ([0119] cut-through mode) amounts for sharing across egress ports within a port group (16 egress channels [0119]).
For claims 7 and 8, it would have been obvious to one of ordinary skill before the effective filing date to use cut-through mode as taught by Mundra for efficiency and low-latency [0119]. 

For claim 10, Folsom teaches switch fabric (IOB 138 Figure 1) coupled to the body buffer (146 PKO Figure 1 contained in 350 PEB Figure 3) and the header buffer (PEB FIFO [0091]). 
For claim 11, Folsom discloses at least one of a server (PCI interface [0029]), rack, blade, or data center. 
For claim 17, Folsom discloses fetching body segments associated with the group of header segments for different packets  (packet shaping Figure 12A [0150-0151]) at less than line rate ([0151] limit packet rate to 50Gps lower than 100 Gbps). 

Claims 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Folsom in view of Mundra and further in view of Arditti Ilitzky et al. (US 2020/0412659 hereafter Arditti).
Claims 9, 16,  are rejected under 35 U.S.C. 103 as being obvious over Arditti which has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) in combination with Folsom and Mundra. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

For claim 9, neither Folsom nor Mundra teaches ACL drops.
However, Arditti, in the same field of processing packet segments, teaches fetch scheduler (104 Figure 1) wherein egress packet gaps  (jitter level [abstract])  remain steady or decrease in an event at least of increasing occurrences of packet drops ([0041] force a steady jitter level)  or an amount of store-and-forward packets ([0041] fallback to SAF-mode) which are egressed are higher after access control list (ACL) ([0017] egress ACL) drops occur (e.g. override over-speed when stall or underrun occurs [0041]).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Arditti’s teaching of a steady jitter level to smooth out the latency profile [0014].  
For claim 16, Folsom discloses queueing body segments fetched using time division multiplexing (757 Figure 7C TXFIFO). 
Neither Folsom nor Mundra teaches SAF mode.
However, Arditti, in the same field of processing packet segments, teaches applying store and forward (SAF) mode for egress of a packet ([0041] fallback to SAF-mode). 
 It would have been obvious to one of ordinary skill before the effective filing date to adopt Arditti’s use of the SAF mode to achieve a steady jitter level to smooth out the latency profile [0014]. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 (see claim interpretation section) appears to teach subject matter from Arditti [0041], if Applicant can state common ownership with Arditti (US 2020/0412659), rejections for claims 9, 16, may be withdrawn. 
	An Interview may expedite prosecution. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415